DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Step 1: The claims 1-5, 8-13, and 17-20 are a system. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 1-5, 8-13, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A-Prong 1: Independent claims 1, 9 and 20 as a whole recites recite a certain method of organizing human activity.   The claimed invention is allow for a plurality of marketing material to be distributed by business to a marketer, generate marketing campaign and distributed the marketing campaign, plurlity of contact selectable by the marketer where user   at least a portion of the plurlity of content to receive a plurality of marketing materials and compensating the marketer in response distributing the marketing campaign , which is covers a structuring of a sales force or marketing company which pertains to marking or sales activities or behaviors, but for the recitation of generic computer components.  
Step 2A- Prong 2: the claims recites the combination of additional elements including a database for storing information (i.e., a plurality of marketing), marketing module for performing the  receiving steps,  (i.e., marketing parameter), a user interface for  performing the disturbing steps (i.e., marketing campaign)  and a processor for performing the  compensating steps .  The receiving   step is recited at a high level of generality (i.e., as a general means of gathering data for use in the generating step), and amount to mere data gathering through the marketing module, which is in the form of insignificant extra solution activity.  The user interface that performs the distributing steps, is also recited at a high level of generality, and merely automates the distributing steps.  The processor also performs the compensating steps is also recited at a high level of generality, and merely automates compensating steps.  Each of the additional limitation is no more than mere instruction to apply the exception using a generic computer components.    The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components (the marketing module, the user interface and processor).  Accordingly, even in the combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.   The claims are directed to the abstract idea. 

Step 2B:    As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the collecting step was considered to be extra-solution activity in Step 2A, and thus it is Symantec, TLI, and OIP Techs., court decisions cited in MPEP 2106.05(d) (II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
Dependent claims 2, 3, 10 and 11, these claims recite limitation that further define the same abstract idea noted in claims 1 and 9.  In addition they recites the additional elements of database for storing information.  The database is recited at a high-level of generality such that it amount no more than mere instruction to apply the exception using a generic computer components.  Even the combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to the abstract idea.    
Dependent claims 4 and 12, these claims recite limitation that further define the same abstract idea noted in claims 3 and 11.   These claims do not contain any further additional elements per step 2A prong 2. Therefore they are considered patent ineligible for the reason given above.  

Dependent claims 5, and 13, these claims recite limitation that further define the same abstract idea noted in claims 4 and 12.  The claims further recite contact information include contact metric comprising a number of contact associated with the marketer, this limitation as drafted, covers the 


Dependent claims 8 and 16, these claims recite limitation that further define the same abstract idea noted in claims 4 and 12.  The claims further recites determining the compensation amount.  The determining limitation, as drafted is a process that, under its broadest reasonable interpretation, covers calculating the amount of compensation in the mind but for the recitation of generic computer components.      That is, other than reciting “via compensation calculator” nothing in the clam preclude the determining step for performing in the human mind.  For example, but for the “vial compensation calculator” language, the claim encompasses the user manually calculating the amount of compensating for each user.  This limitation is a mental process.   The receiving   limitation, is recited at a high level of generality (i.e., as a general means of gathering data for use in the generating step), and amount to mere data gathering through the marketing module, which is in the form of insignificant extra solution activity. These claims do not contain any further additional elements per step 2A prong 2. Therefore they are considered patent ineligible for the reason given above.  
Dependent claim 17, this claim recites limitation that further define the same abstract idea noted in claim 16.  The claim further recites receiving feedback from the marketer related to the marketing campaign.  The receiving   limitation, is recited at a high level of generality (i.e., as a general means of gathering data for use in the generating step), and amount to mere data gathering through the marketing module, which is in the form of insignificant extra solution activity. These claims do not contain any further additional elements per step 2A prong 2. Therefore they are considered patent ineligible for the reason given above.  

Dependent claim 18 these claims recite limitation that further define the same abstract idea noted in claims 4 and 12.  The claims further recites provide the compensation to the marketer.  The determining limitation, as drafted is a process that, under its broadest reasonable interpretation, convers structuring of a sales force or marketing company of distributing promotional material as an exchange for compensation, for the recitation of a generic computer components.   That is, other than reciting “via payment processor” nothing in the clam preclude the providing step for performing by the human.  For example, but for the “vial pyamen processor calculator” language, the claim encompasses the user can provide amount of compensating for each marketer.    Therefore they are considered patent ineligible for the reason given above.  
Dependent claim 19 these claims recite limitation that further define the same abstract idea noted in claim 18.   This claims recites the additional limitation   of the marketing channels comprises audio, video, text and hardcopy marketing materials.   The marketing channels comprises audio, video, text and hardcopy marketing materials recited at a high-level of generality i.e., these components performing the generic computer function of distributing the marketing materials.  These generic components limitation is no more than mere instructions to apply the exception user generic computer compounds.   Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.

 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Girard et al (US Pub., 2014/0310078 A1) in view of Whitehead (US Pub., 2008/0281699 A1)

With respect to claim 1, Girard teaches a marketing system (paragraph [0012], discloses marketing programs) comprising: 
a marketing database configured to store a plurality of marketing material distributed by a business to a marketer via a network server (paragraph [0038], discloses an online personal store in the store filed 110 and a shopkeeper using a store module [a business to a marketer via a network server] to feature their favorite products from a products catalogue stored in the database); and 
a marketing module to receive marketing parameters input by the business (paragraph [0012], discloses a social shopping game platform associated with a network web site includes step of receiving registration information for a user, receiving product information of at least one product from a merchant) , generate a marketing campaign, and distribute the marketing campaign via a plurality of social profiles through different social channels selected by the business (paragraphs [0012], [0022] discloses enabling the user to create a user’s personal electronic  store [generating marketing campaign] wherein the user’s personal electronic  store displays the product information of the at least one product from merchant [distribute the marketing campaign] paragraph [0037], discloses a registered user that successfully provides sign in or login information of a first web page may access all the additional web pages or a portion additional webpages [channels] and paragraph [0038], discloses users’ personal stores and accessing these stores in a store filed  110  (e.g., including the information about items, such as products or services in each user’s store)..). 
Girard teaches the above elements including a plurality of contacts associated with a marketer device or a social profile (paragraph [0012], discloses enabling a customer of the networking website to purchase that at least one displayed product in the user’s store from the merchant website and distributing , paragraph [0022]-[0023] discloses a computer-implemented method for providing reward to a user and a customer via a social shopping game platform associated with the network and ..,  paragraph [0034], discloses the registration module 130 may be stored on server 1428 and is configured to create a user profile with the submitted information , database 126 stores information regarding registered user (i.e., subscribers) of the web site,   ).  Girard does not explicitly teach the corresponding customer of the network website to purchase at least displayed products in the user’s store from a merchant website is selectable by the marketers.   

With respect to claim 2, Girard in view of Whitehead teaches elements of claim 1, furthermore, Girard teaches the system further comprising a business database to store business information (paragraph [0034], discloses database 126 stores information regarding registered users (i.e., subscribers) of the web site 106, and paragraph [0038], discloses database 126 via a product catalogue module 154 of the server [business information]).
With respect to claim 3, Girard in view of Whitehead teaches elements of claim 2, furthermore, Girard teaches the system further comprising a marketer database to store marketer information(paragraph [0034], discloses database 126 stores information regarding registered users (i.e., subscribers) of the web site 106, and paragraph [0087], discloses database 126 to locate information regarding additional users [marketers]).
With respect to claim 4, Girard in view of Whitehead teaches elements of claim 3, furthermore, Girard teaches the system wherein the marketer information includes contact (paragraph [0034], discloses a user may create a new account by entering information into the registration field 108..).
With respect to claim 5, Girard in view of Whitehead teaches elements of claim 4, including enabling a customer of the networking website to purchase that at least one displayed product in the user’s store from the merchant website and distributing (paragraph [0012]) , a computer-implemented method for providing reward to a user and a customer via a social shopping game platform associated with the network (paragraphs [0022]-[0023]) and database 126 stores information regarding registered users (i.e., subscribers) of the web site 106 (paragraph [0034]). Girard does not explicitly teach the corresponding contact information includes contact metrics comprising a number of contacts associated with the marketer.

 

  However, Whitehead teaches the system wherein the contact information includes contact metrics comprising a number of contacts associated with the marketer (paragraph [0142], disclose maintaining and profile information for potential audience member (PAM) and paragraph [0166], discloses the marketing information processing module 214 can use the PAM profile database as a source of information for selecting a target audience for a given marketing campaign).  Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention was to modify enabling a customer of the networking website to purchase that at least one displayed product in the user’s store of Girard with selecting a targeting audience of 
With respect to claim 6, Girard in view of Whitehead teaches elements of claim 5, furthermore, Girard teaches the system further comprising a marketing engine in operable communication with the marketing module (Fig. 1 and paragraph [0089], discloses the search module 136 further comprises  ...).
With respect to claim 7, Girard in view of Whitehead teaches elements of claim 6, furthermore, Girard teaches the system further comprising a compensation engine in operable communication with the marketing engine (paragraph [0043], discloses products in product catalogue module .., reward module 148 and game module 150).

With respect to claim 8, Girard in view of Whitehead teaches elements of claim 7, furthermore, Girard teaches the system wherein the compensation engine receives contact metrics and marketing material from the marketing engine and determines a compensation amount via a compensation calculator (paragraph [0026], discloses affiliate marketing programs use many revenue sharing and compensation method.., paragraph [0043], discloses a reward module, paragraph [0050], discloses active participation  and social interaction are rewarded  paragraph [0052], discloses allow user earn reward .., and paragraph [0071], discloses  calculate the product trend score for the number of product trend points ) .
With respect to claim 9, Girard teaches a marketing system (paragraph [0012], discloses marketing programs) comprising: 
(paragraph [0038], discloses an online personal store in the store filed 110 and a shopkeeper using a store module [a business to a marketer via a network server] to feature their favorite products from a products catalogue stored in the database); and 
a marketing module to receive marketing parameters input by the business (paragraph [0012], discloses a social shopping game platform associated with a network web site includes step of receiving registration information for a user, receiving product information of at least one product from a merchant) , generate a marketing campaign, and distribute the marketing campaign via a plurality of social profiles through different social channels selected by the business (paragraphs [0012], [0022] discloses enabling the user to create a user’s personal electronic  store [generating marketing campaign] wherein the user’s personal electronic  store displays the product information of the at least one product from merchant [distribute the marketing campaign] paragraph [0037], discloses a registered user that successfully provides sign in or login information of a first web page may access all the additional web pages or a portion additional webpages [channels] and paragraph [0038], discloses users’ personal stores and accessing these stores in a store filed  110  (e.g., including the information about items, such as products or services in each user’s store)..); and  
a payment processor to provide a compensation to the marketer corresponding to the distribution   of the marketing campaign (paragraph [0026], discloses affiliate marketing programs use many revenue sharing and compensation method.., paragraph [0043], discloses a reward module, paragraph [0050], discloses active participation  and social interaction are rewarded  paragraph [0052], discloses allow user earn reward .., and paragraph [0071], discloses  calculate the product trend score for the number of product trend points ) .
Girard teaches the above elements including a plurality of contacts associated with a marketer device or a social profile (paragraph [0012], discloses enabling a customer of the networking website to purchase that at least one displayed product in the user’s store from the merchant website and distributing , paragraph [0022]-[0023] discloses a computer-implemented method for providing reward to a user and a customer via a social shopping game platform associated with the network and ..,  paragraph [0034], discloses the registration module 130 may be stored on server 1428 and is configured to create a user profile with the submitted information , database 126 stores information regarding registered user (i.e., subscribers) of the web site,   ).  Girard does not explicitly teach the corresponding customer of the network website to purchase at least displayed products in the user’s store from a merchant website is selectable by the marketers.   
However, Whitehead teaches the plurality of contacts selectable by the marketer wherein the user selects at least a portion of the plurality of contacts to receive a plurality of marketing materials comprising the marketing campaign (paragraph [0166], discloses the marketing information processing module 214 can use the PAM profile database as a source of information for selecting a target audience for a given marketing campaign).  Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention was to modify enabling a customer of the networking website to purchase that at least one displayed product in the user’s store of Girard with selecting a targeting audience of Whitehead in order to consider for 
With respect to claim 10, Girard in view of Whitehead teaches elements of claim 9, furthermore, Girard teaches the system further comprising a business database to store business information (paragraph [0034], discloses database 126 stores information regarding registered users (i.e., subscribers) of the web site 106, and paragraph [0038], discloses database 126 via a product catalogue module 154 of the server [business information]).
With respect to claim 11, Girard in view of Whitehead teaches elements of claim 10, furthermore, Girard teaches the system further comprising a marketer database to store marketer information(paragraph [0034], discloses database 126 stores information regarding registered users (i.e., subscribers) of the web site 106, and paragraph [0087], discloses database 126 to locate information regarding additional users [marketers]).
With respect to claim 12, Girard in view of Whitehead teaches elements of claim 11, furthermore, Girard teaches the system wherein the marketer information includes contact information (paragraph [0034], discloses a user may create a new account by entering information into the registration field 108..).
With respect to claim 13, Girard in view of Whitehead teaches elements of claim 12, including enabling a customer of the networking website to purchase that at least one displayed product in the user’s store from the merchant website and distributing (paragraph [0012]) , a computer-implemented method for providing reward to a user and a customer via a social shopping game platform associated with the network (paragraphs [0022]-[0023]) and database 
  However, Whitehead teaches the system wherein the contact information includes contact metrics comprising a number of contacts associated with the marketer (paragraph [0142], disclose maintaining and profile information for potential audience member (PAM) and paragraph [0166], discloses the marketing information processing module 214 can use the PAM profile database as a source of information for selecting a target audience for a given marketing campaign).  Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention was to modify enabling a customer of the networking website to purchase that at least one displayed product in the user’s store of Girard with selecting a targeting audience of Whitehead in order to consider for inclusion in at least one target audience for at least one marketing campaign (see Whitehead, paragraph [0092]).  
With respect to claim 14, Girard in view of Whitehead teaches elements of claim 13, furthermore, Girard teaches the system further comprising a marketing engine in operable communication with the marketing module (Fig. 1 and paragraph [0089], discloses the search module 136 further comprises  ...).
With respect to claim 15, Girard in view of Whitehead teaches elements of claim 14, furthermore, Girard teaches the system further comprising a compensation engine in operable communication with the marketing engine (paragraph [0043], discloses products in product catalogue module .., reward module 148 and game module 150).
(paragraph [0026], discloses affiliate marketing programs use many revenue sharing and compensation method.., paragraph [0043], discloses a reward module, paragraph [0050], discloses active participation  and social interaction are rewarded  paragraph [0052], discloses allow user earn reward .., and paragraph [0071], discloses  calculate the product trend score for the number of product trend points ) .
With respect to claim 17, Girard in view of Whitehead teaches elements of claim 16, furthermore, Girard teaches the system  wherein the business receives feedback from the marketer related to the marketing campaign (paragraph [0010], discloses monitoring user feedback on brands and products through social gaming ) .
With respect to claim 18, Girard in view of Whitehead teaches elements of claim 17, furthermore, Girard teaches the system  wherein the compensation engine is in operable communication with at least one financial institution to provide the compensation to the marketer via the payment processor(paragraph [0007], discloses retailer rewards one or more affiliate for each user brought about the affiliate’s own marketing effort and paragraph [0026], discloses a merchant (also known as an advertiser, a retailer or a brand) a network (providing offers for the affiliate to choose form and also enabling payments)) .
With respect to claim 19, Girard in view of Whitehead teaches elements of claim 18, furthermore, Girard teaches the system wherein the marketing channels comprise audio, video, (paragraph [0043], discloses allow user to computer product information  which may  include such as videos.., product catalog ).
With respect to claim 20, Girard teaches a marketing system (paragraph [0012], discloses marketing programs) comprising: 
a marketing database configured to store a plurality of marketing material distributed by a business to a marketer via a network server (paragraph [0038], discloses an online personal store in the store filed 110 and a shopkeeper using a store module [a business to a marketer via a network server] to feature their favorite products from a products catalogue stored in the database); and 
a marketing module to receive marketing parameters input by the business (paragraph [0012], discloses a social shopping game platform associated with a network web site includes step of receiving registration information for a user, receiving product information of at least one product from a merchant) , generate a marketing campaign, and distribute the marketing campaign via a plurality of social profiles through different social channels selected by the business (paragraphs [0012], [0022] discloses enabling the user to create a user’s personal electronic  store [generating marketing campaign] wherein the user’s personal electronic  store displays the product information of the at least one product from merchant [distribute the marketing campaign] paragraph [0037], discloses a registered user that successfully provides sign in or login information of a first web page may access all the additional web pages or a portion additional webpages [channels] and paragraph [0038], discloses users’ personal stores and accessing these stores in a store filed  110  (e.g., including the information about items, such as products or services in each user’s store)..); and  
(paragraph [0026], discloses affiliate marketing programs use many revenue sharing and compensation method.., paragraph [0043], discloses a reward module, paragraph [0050], discloses active participation  and social interaction are rewarded  paragraph [0052], discloses allow user earn reward .., and paragraph [0071], discloses  calculate the product trend score for the number of product trend points ) .
Girard teaches the above elements including a plurality of contacts associated with a marketer device or a social profile (paragraph [0012], discloses enabling a customer of the networking website to purchase that at least one displayed product in the user’s store from the merchant website and distributing , paragraph [0022]-[0023] discloses a computer-implemented method for providing reward to a user and a customer via a social shopping game platform associated with the network and ..,  paragraph [0034], discloses the registration module 130 may be stored on server 1428 and is configured to create a user profile with the submitted information , database 126 stores information regarding registered user (i.e., subscribers) of the web site,   ).  Girard does not explicitly teach the corresponding customer of the network website to purchase at least displayed products in the user’s store from a merchant website is selectable by the marketers.   
However, Whitehead teaches the plurality of contacts selectable by the marketer wherein the user selects at least a portion of the plurality of contacts to receive a plurality of marketing materials comprising the marketing campaign (paragraph [0166], discloses the marketing information processing module 214 can use the PAM profile database as a source of information for selecting a target audience for a given marketing campaign).  Therefore, it would have been 
The following prior art applied in the office action: 
Girard et al (Pub., No., 2014/0310079 A1) discloses the present disclosure relates generally to systems and method for social shopping networks.
Whitehead (US Pub., No., 2008/0281699 A1) discloses systems and methods can include collecting addressability information about user accessing a service provider’s IP based network communication services, collecting information sufficient to identify when the user is accessing the service provider IP-based network communication services. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SABA DAGNEW/Primary Examiner, Art Unit 3682